Citation Nr: 1403258	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  11-04 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Esq.


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The January 2010 Rating Decision granted service connection for PTSD and assigned a 10 percent rating, effective July 24, 2009.  The Veteran filed a timely Notice of Disagreement in February 2010.  The RO then furnished the Veteran a statement of the case in January 2011.  The Veteran perfected his appeal with a Form 9 in February 2011.

The Board notes that there is a paperless, electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that certain documents, including VA medical records are potentially relevant to the issue on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  Any future consideration of this appellant's case should also take into consideration the existence of this electronic record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

To begin with, the VA examiner at the February 2010 VA examination noted that the Veteran derived his income from Social Security.  However, no other information was provided about the Veteran's Social Security benefits.  Additionally, it does not appear that associated informational and treatment records from the Social Security Administration have yet been requested.  While Social Security Administration records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Attempts must be made to associate with the record any and all Social Security Administration records. 

The Board also notes that treatment records are missing from the case file.  Specifically, a statement provided by private psychiatrist, Dr. L, references records from two doctors, Dr. R.G. and Dr. D.G. who treated the Veteran.  However, records from these two physicians are not contained within the claims file.  Additionally, the January 2011 Statement of the Case and November 2012 Supplemental Statement of the Case indicate that the Veteran received treatment in March 2010, and no records from this appointment can be found in the claims file.  Therefore, the RO shall secure the above-referenced records and ensure that they are associated with the record.  

Additionally, other relevant ongoing medical records should also be requested. 38 U.S.C.A. 5103(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO shall obtain from the Social Security Administration all records concerning the Veteran's Social Security Administration benefits.

2.  Additionally, the RO shall obtain any and all VA treatment records from the Cincinnati VA medical center, and any other VA medical center from which the Veteran has received treatment for his PTSD symptoms since November 2012.  The RO shall specifically request records from Dr. R.G. and Dr. D.G. as well as any records from March 2010.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified. 

3.  The RO should obtain a VA examination regarding the nature and severity of the Veteran's PTSD.  The claims file [i.e. both the paper claims file and any relevant medical records contained in Virtual VA] must be provided to and reviewed by the examiner in conjunction with the examination.  

(a) All pertinent symptomatology and findings must be reported in detail; and 

(b) The examiner is specifically requested to discuss the occupational and social impairment demonstrated.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed, to include consideration of all the evidence received since the Supplemental Statement of the Case from November 2012.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


